Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments and remarks submitted 04/08/2022 have been entered and considered, Claims 1, 4, 8-9, 12, 14, 16-17 are amended. This action is made final.

Response to Arguments
Applicant’s arguments filed on 04/08/2022 have been fully considered but are not persuasive.

Regarding Claims 17-20 interpretation under 35 U.S.C. 112(f):
Applicant argues “Here, Applicant respectfully submits that the terms "digital signal compression encoder" and "digital signal compression decoder" are commonly known terms in the art such that a POSTIA reading the specification would understand the terms to have sufficiently definite meanings. Accordingly, Applicant respectfully requests withdrawal of interpreting claims 17-20 under 35 U.S.C. § 112(f).”.
However, according to MPEP 2181, section I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Also, MPEP 2181, section A, Note that there is no fixed list of generic placeholders that always result in 35 U.S.C. 112(f)  interpretation, and likewise there is no fixed list of words that always avoid 35 U.S.C. 112(f)  interpretation. Every case will turn on its own unique set of facts.
It is unclear whether "digital signal compression encoder" and "digital signal compression decoder" are hardware, or software. Therefore, there is not enough description for the structure of these terms.

	Regarding Claim 1 limitation “a non-volatile memory array having a plurality of memory cells configured to store luminance data for each of a plurality of pixels of the display device”

	Applicant argues “As an initial matter, Applicant notes that in rejecting the claims, the Office Action relies on no less than seven references. Applicant respectfully takes this opportunity to reiterate the Federal Circuit's admonition against hindsight. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 421 (2007) ("A factfinder should be aware, of course, of the distortion caused by hindsight bias and must be cautious of arguments reliant upon ex post reasoning"). "Care must be taken to avoid hindsight reconstruction by using 'the patent in suit as a guide through the maze of prior art references, combining the right references in the right way so as to achieve the result of the claims in suit."'”.
However, In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).

	Applicant argues “In addition, Applicant further respectfully submits that Kavalieros is not even analogous art. The Patent Office may only rely on analogous art to support an obviousness rejection. Innovention Toys, LLC, v. MGA Entertainment, Inc., No. 2010-1290, slip op. at 12 (Fed. Cir. 2011).”.
However, In response to applicant's argument that Kavalieros is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In this case, Huang teaches method of adjusting display brightness evenness by using display controller with embedded memory. Kavalieros teaches method in an in-memory computation at a memory device. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the display brightness evenness method (taught in Huang), to further implement in-memory computation by using coupled circuitry and memory array with plurality of memory cells (taught in Kavalieros), so as to improve the speed and/or energy efficiency of data provisioning (Kavalieros, [0002, 0018]).

Other arguments are dedicated to new scope of limitation and thus are moot because they don’t apply to the reference(s)/combination(s) in the current rejection.

	Regarding claim 7 limitation: "…wherein the non-volatile memory array includes a redundant memory section configured to correct an error of the luminance data after the one-time programmable memory is programmed with the luminance data"

	Applicant argues “Takeda relates to cache memory, error correction circuit, and processor system… Takeda, Abstract (emphasis added). Takeda thus discloses an error correction circuit to correct an error in a cache memory of a processor. In stark contrast, in relation to the instant claim features, a redundant memory section can be configured to correct an error of luminance data after a onetime programmable memory is programmed with the luminance data. These two error corrections are clearly distinct. Therefore, for at least this reason, Applicant respectfully submits that Takeda does not disclose the instant claim features.”.
However, Takeda, abstract, the invention describes methods of providing a cache memory and an error correction circuit capable of reducing overhead caused by an error correction process. The cache memory comprises a cache memory section accessible on a per cache line basis; and a redundant code storage section that stores a first redundant code for correcting errors in each unit of cache line data stored, on a per cache line basis, in the cache memory section and a second redundant code for correcting errors in a portion of the data in each unit of cache line data.
[0018-0023] FIG. 3 is a block diagram of a processor system 2 in which the inside of the cache memory 1 of FIG. 1 is more embodied. The processor core 3 has, for example, a multi-core configuration, and has a plurality of cores 11. An L1 cache 6 is connected to each core 11. Since the L1 cache 6 is required to have high speed, it is composed of, for example, a SRAM (Static Random Access Memory). The processor core 3 may have a single core configuration. In this case, only one L1 cache 6 is provided. The L2 cache 7 of FIG. 1 has a data cache unit 12, a tag unit 13, a redundant code storage unit 14, a cache controller 15, and an error correction controller 16. The redundant code storage unit 14 stores a first storage unit 14a for storing a first redundant code for error-correcting each cache line data stored in the data cache unit 12, and a part of the data of each cache line data. It has a second storage unit 14b for storing a second redundant code for error correction. The type of the first redundant code and the second redundant code may be any.).
The combination of Huang, Kavalieros, Yonezawa and Chen teaches method of adjusting display brightness evenness by using display controller with embedded on-time programmable memory including plurality of memory cells. Takeda teaches memory with redundant section for error correction. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the display brightness evenness method with embedded on-time programmable memory including plurality of memory cells (taught in Huang, Kavalieros, Yonezawa and Chen), to further implement extra redundant section for error correction (taught in Takeda), so as to reduce the overhead of error correction processing (Takeda, [0006-0007]).
Takeda teaches a general method to correct error by using memory redundant section. And provides exemplary implementation for fixing errors in memory cache. It does not limit or deny error correction method to any device or system. The non-uniform luminance correction method taught in combination of Huang, Kavalieros, Yonezawa and Chen, includes using display controller with embedded on-time programmable memory. It is beneficial to implement redundant memory section so as to reduce the overhead of error correction processing as stated in Takeda, [0006-0007].
Therefore, the combination of Huang, Kavalieros, Yonezawa, Chen and Takeda still teaches the above mentioned limitations.
	

CLAIM INTERPRETATION 
The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03) 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. (FP 7.30.05) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) (Claims 17-20) is/are: 
Digital signal compression encoder configured to encode the image data in claim 17;
Digital signal compression decoder configured to decode the encoded image data in claim 17; 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US20190086730) in view of Kavalieros et al (US20190080731) further in view of Yonezawa (US20190130811).

Regarding Claim 1. Huang teaches Circuitry for adjusting luminance of a display device (Huang, abstract, the invention describes a driving apparatus which  comprises a first substrate including: a storage unit electrically connected to a display module, the storage unit saving display parameters of the display module, wherein the display parameters include a gamma correction code, a common electrode voltage setting code, and an uneven brightness distribution compensation module code; and a second substrate including: a control module electrically coupled to the storage unit, for reading the display parameters saved in the storage unit and adjusting driving parameters for the display module, wherein the display module electrically is coupled to the first substrate through a serial peripheral interface, and an integrated circuit bus electrically is coupled to a timing control unit and a programmable gamma correction buffer circuit unit.), comprising:

Huang fails to explicitly teach, however, Kavalieros teaches a non-volatile memory array having a plurality of memory cells (Kavalieros, abstract, the invention describes methods for providing data to be used in an in-memory computation at a memory device. In an embodiment a memory device comprises a first memory array and circuitry, coupled to the first memory array, to perform a data computation based on data stored at the first memory array. Prior to the computation , the first memory array receives the data from a second memory array of the memory device . The second memory array extends horizon tally in parallel with, but is offset vertically from, the first
memory array. In another embodiment, a single integrated circuit die includes both the first memory array and the second memory array.
[0015] Embodiments discussed herein variously provide techniques and mechanisms for providing data to be used in an in-memory computation at a memory device. As used herein in the context of "in-memory computing," "in memory compute operation," "in-memory data computation" and related phrases, the term "in-memory" refers to the characteristic of an action being performed locally at a memory device which includes both a memory array and interface logic by which the memory device is to couple to, and communicate with, some memory controller, processor or other external agent. 
[0016] For example, a memory device may include a first array of memory cells (or "memory array") and circuitry, coupled thereto, which is operable to detect a logic state based on one or more bits currently stored by the first array. Such circuitry may perform one or more data computations based on the logic state).
Huang teaches method of adjusting display brightness evenness by using display controller with embedded memory. Kavalieros teaches method in an in-memory computation at a memory device. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the display brightness evenness method (taught in Huang), to further implement in-memory computation by using coupled circuitry and memory array with plurality of memory cells (taught in Kavalieros), so as to improve the speed and/or energy efficiency of data provisioning (Kavalieros, [0002, 0018])

The combination of Huang and Kavalieros further teaches a non-volatile memory array having a plurality of memory cells configured to store luminance data (Huang, [0032] FIG. 4 illustrates a display device according to one embodiment of the present invention. FIG. 5 illustrates a communication architecture according to one embodiment of the present invention. Please refer to FIGS. 4 and 5, in one embodiment of the present invention, a driving apparatus 11 of a display device comprises: a display module 160; a first substrate 50 including: a storage unit 110 electrically connected to the display module 160, the storage unit 110 saving display parameters of the display module 160, wherein the display parameters include a gamma correction code 112, a common electrode voltage setting code 114, and an uneven brightness distribution compensation module code 116; a second substrate 60 including: a control module (not shown) electrically coupled to the storage unit 110.); and

The combination of Huang and Kavalieros fails to explicitly teach, however, Yonezawa teaches luminance data for each of a plurality of pixels of the display device (Yonezawa, abstract, the invention describes a correction-data generation device, a computer program, and a method for generating correction data capable of
easily correcting luminance non-uniformity. The correction-data generation device comprises; a display control unit to perform control to display an image having a predetermined gray scale level on a display area; a first receiving unit to receive designation of a portion of the display area as a designated area while the image having the predetermined gray scale level is displayed on the display area; a second receiving unit to receive an adjustment for gray scale level of the image in either the designated area or an area other than the designated area; a calculation unit to calculate a gray scale difference between before and after receiving the adjustment for gray scale level; and a generation unit to generate correction data on the basis of the gray scale difference calculated.
[0026] The display panel 30 has a display area (display screen) 1, and is provided with a source substrate 31 on which a source driver is mounted and a gate substrate 33 on which a gate driver is mounted. In addition, a memory (storage unit) 32 is mounted on the source substrate 31. The memory 32 stores correction values for luminance nonuniformity of each pixel composing the display area 1. Specifically, the memory 32 may be an element such as a correction table in which an address is assigned to each pixel composing the display area 1 and the correction values for
luminance non-uniformity of each pixel corresponding to each address are stored.).
Huang and Yonezawa are analogous art, because they both teach method of correcting luminance non-uniformity in a display. The combination of Huang and Kavalieros further teaches method of adjusting display brightness evenness by using display controller with embedded memory including plurality of memory cells. Yonezawa further teaches storing luminance data for each pixel in memory. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the display brightness evenness method with embedded memory (taught in Huang and Kavalieros), to further storing the luminance data for each pixel in the memory (taught in Yonezawa), so as to provide a simple means to correct luminance non-uniformity in display without use of expensive equipment (Yonezawa, [0004-0005])

The combination of Huang, Kavalieros and Yonezawa further teaches a luminance adjusting circuit configured to receive image data to be displayed on the display device (Huang, [0032], as shown in Fig 4 & 5, a second substrate 60 including: a control module (not shown) electrically coupled to the storage unit 110, the control module for reading the display parameters saved in the storage unit 110 and adjusting driving parameters for the display module 160; wherein the display module 160 is electrically coupled to the first substrate 50 through a serial peripheral interface 150; and an integrated circuit bus 140 electrically is coupled to timing control unit 120 and a programmable gamma correction buffer circuit unit 130 separately.
[0038], refers to FIG. 5, in one embodiment of the present invention, in a production line, a present driving method for a display device is provided. At first, a common electrode voltage is adjusted to an optimal voltage value for each display panel. The above-mentioned common electrode voltage setting code 114 is saved in the storage unit 110. And, processes of gamma correction and mura compensation
are performed to form a gamma correction code 112 and an uneven brightness distribution compensation module code 116. Then, the gamma correction code 112 and the uneven brightness distribution compensation module code 116 are saved in the storage unit 110, wherein different codes are saved in different addresses so that the timing control unit 120 can read them correctly. Therefore, each panel can have their own matching information (codes or parameters), so that it is unnecessary to provide an extra control board for each panel.
Therefore, second substrate 60 including control module, is coupled to storage unit 110 which stores mura data for the display. The control module then adjust the brightness of the display correspondingly.),
wherein the luminance adjusting circuit is coupled directly to the non-volatile memory array to obtain the luminance data for each of the plurality of pixels of the display device from the non-volatile memory array and adjust the image data based on the luminance data for each of the plurality of pixels of the display device (Huang, [0032], as shown in Fig 4 & 5, a second substrate 60 including: a control module (not shown) electrically coupled to the storage unit 110, the control module for reading the display parameters saved in the storage unit 110 and adjusting driving parameters for the display module 160; wherein the display module 160 is electrically coupled to the first substrate 50 through a serial peripheral interface 150; and an integrated circuit bus 140 electrically is coupled to timing control unit 120 and a programmable gamma correction buffer circuit unit 130 separately.
[0038], refers to FIG. 5, in one embodiment of the present invention, in a production line, a present driving method for a display device is provided. At first, a common electrode voltage is adjusted to an optimal voltage value for each display panel. The above-mentioned common electrode voltage setting code 114 is saved in the storage unit 110. And, processes of gamma correction and mura compensation
are performed to form a gamma correction code 112 and an uneven brightness distribution compensation module code 116. Then, the gamma correction code 112 and the uneven brightness distribution compensation module code 116 are saved in the storage unit 110, wherein different codes are saved in different addresses so that the timing control unit 120 can read them correctly. Therefore, each panel can have their own matching information (codes or parameters), so that it is unnecessary to provide an extra control board for each panel.
Yonezawa, [0026] The display panel 30 has a display area (display screen) 1, and is provided with a source substrate 31 on which a source driver is mounted and a gate substrate 33 on which a gate driver is mounted. In addition, a memory (storage unit) 32 is mounted on the source substrate 31. The memory 32 stores correction values for luminance nonuniformity of each pixel composing the display area 1. Specifically, the memory 32 may be an element such as a correction table in which an address is assigned to each pixel composing the display area 1 and the correction values for luminance non-uniformity of each pixel corresponding to each address are stored.
[0033] The calculation unit 14 calculates a gray scale difference between before and after receiving the adjustment for gray scale level of the image by the second receiving unit 13.
[0034] The generation unit 15 generates correction data on the basis of the gray scale difference calculated by the calculation unit 14. The correction data include a correction value for at least a pixel to be corrected for luminance non-uniformity, and the pixel to be corrected is among pixels each composing the display area 1.).

Regarding Claim 2. The combination of Huang, Kavalieros and Yonezawa further teaches The circuitry of claim 1, further comprising: a memory control circuit coupled to the non-volatile memory array and configured to control operations of the non-volatile memory array (Kavalieros, [0016] For example, a memory device may include a first array of memory cells (or "memory array") and circuitry, coupled thereto, which is operable to detect a logic state based on one or more bits currently stored by the first array. Such circuitry may perform one or more data computations based on the logic state and, for example, provide a computation result as data to be stored back to the first array. In some embodiments, the memory device further comprises a second array of memory cells to facilitate an efficient provisioning of data for such in-memory computations. By providing a memory device which includes two memory arrays (e.g., one as a repository for data to be loaded to the other), various embodiments facilitate power efficient and/or time efficient retrieval of data for use in in-memory computations-e.g., where the same data is communicated between the arrays repeatedly over time without requiring the overhead and delay of communications between the memory device and a memory controller. In some embodiments, a memory device further provides additional timing and/or space efficiency by having relatively short interconnects between memory arrays which are offset vertically from one another-e.g., wherein the memory arrays overlap each other at least in part.).
Huang teaches method of adjusting display brightness evenness by using display controller with embedded memory. Kavalieros teaches method in an in-memory computation at a memory device with plurality of memory cells and coupled control circuitry. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the display brightness evenness method (taught in Huang), to further implement in-memory computation by using coupled circuitry and memory array with plurality of memory cells (taught in Kavalieros), so as to provide additional interconnects between memory arrays (Kavalieros, [0016])

Regarding Claim 3. The combination of Huang, Kavalieros and Yonezawa further teaches The circuitry of claim 2, further comprising: an input/output interface coupled to the memory control circuit and configured to receive the luminance data from outside of the circuitry (Kavalieros, [0015] Embodiments discussed herein variously provide techniques and mechanisms for providing data to be used in an in-memory computation at a memory device. As used herein in the context of "in-memory computing," "in memory compute operation," "in-memory data computation" and related phrases, the term "in-memory" refers to the characteristic of an action being performed locally at a memory device which includes both a memory array and interface logic by which the memory device is to couple to, and communicate with, some memory controller, processor or other external agent.
Therefore, the memory array is capable of communicating to receive data from external agent.
Huang, [0038], refers to FIG. 5, in one embodiment of the present invention, in a production line, a present driving method for a display device is provided. At first, a common electrode voltage is adjusted to an optimal voltage value for each display panel. The above-mentioned common electrode voltage setting code 114 is saved in the storage unit 110. And, processes of gamma correction and mura compensation
are performed to form a gamma correction code 112 and an uneven brightness distribution compensation module code 116. Then, the gamma correction code 112 and the uneven brightness distribution compensation module code 116 are saved in the storage unit 110, wherein different codes are saved in different addresses so that the timing control unit 120 can read them correctly. Therefore, each panel can have their own matching information (codes or parameters), so that it is unnecessary to provide an extra control board for each panel.).
The reasoning of combination of Huang, Kavalieros and Yonezawa is the same as described in Claim 1 rejection.

Regarding Claim 9. The combination of Huang, Kavalieros and Yonezawa further teaches A display control circuit (Huang, abstract, the invention describes a driving apparatus which  comprises a first substrate including: a storage unit electrically connected to a display module, the storage unit saving display parameters of the display module, wherein the display parameters include a gamma correction code, a common electrode voltage setting code, and an uneven brightness distribution compensation module code; and a second substrate including: a control module electrically coupled to the storage unit, for reading the display parameters saved in the storage unit and adjusting driving parameters for the display module, wherein the display module electrically is coupled to the first substrate through a serial peripheral interface, and an integrated circuit bus electrically is coupled to a timing control unit and a programmable gamma correction buffer circuit unit.), comprising:
an input interface configured to receive image data to be displayed on a display device (Kavalieros, [0037] As shown in FIG. 1A, system 100 includes a memory device 110 and a host 150 coupled, via an interconnect 140, to an input/output (IO) interface 111 of memory device 110.);
The reasoning of combination of Huang and Kavalieros is the same as described in Claim 1 rejection.
circuitry configured to adjust the image data to generate adjusted image data (Huang, [0032], as shown in Fig 4 & 5, a second substrate 60 including: a control module (not shown) electrically coupled to the storage unit 110, the control module for reading the display parameters saved in the storage unit 110 and adjusting driving parameters for the display module 160; wherein the display module 160 is electrically coupled to the first substrate 50 through a serial peripheral interface 150; and an integrated circuit bus 140 electrically is coupled to timing control unit 120 and a programmable gamma correction buffer circuit unit 130 separately.
[0038], refers to FIG. 5, in one embodiment of the present invention, in a production line, a present driving method for a display device is provided. At first, a common electrode voltage is adjusted to an optimal voltage value for each display panel. The above-mentioned common electrode voltage setting code 114 is saved in the storage unit 110. And, processes of gamma correction and mura compensation are performed to form a gamma correction code 112 and an uneven brightness distribution compensation module code 116. Then, the gamma correction code 112 and the uneven brightness distribution compensation module code 116 are saved in the storage unit 110, wherein different codes are saved in different addresses so that the timing control unit 120 can read them correctly. Therefore, each panel can have their own matching information (codes or parameters), so that it is unnecessary to provide an extra control board for each panel.); and
an output interface configured to output to the display device display signals generated based on the adjusted image data (Huang, [0015] In one embodiment of the present invention, in the present driving method, the step of providing the serial peripheral interface and electrically coupled to the serial peripheral interface to the timing control unit and the storage unit separately, comprises: when the power is on, the timing control unit passing through the serial peripheral interface; reading the uneven brightness distribution compensation module code saved in the storage unit according to storage addresses; and transmitting to the uneven brightness distribution compensation module for data matching.
Therefore, there is output interface for transmitting compensated data to the display.),
wherein the circuitry comprises:
a non-volatile memory array having a plurality of memory cells  (Kavalieros, abstract, the invention describes methods for providing data to be used in an in-memory computation at a memory device. In an embodiment a memory device comprises a first memory array and circuitry, coupled to the first memory array, to perform a data computation based on data stored at the first memory array. Prior to the computation, the first memory array receives the data from a second memory array of the memory device. The second memory array extends horizon tally in parallel with, but is offset vertically from, the first memory array. In another embodiment, a single integrated circuit die includes both the first memory array and the second memory array.
[0015] Embodiments discussed herein variously provide techniques and mechanisms for providing data to be used in an in-memory computation at a memory device. As used herein in the context of "in-memory computing," "in memory compute operation," "in-memory data computation" and related phrases, the term "in-memory" refers to the characteristic of an action being performed locally at a memory device which includes both a memory array and interface logic by which the memory device is to couple to, and communicate with, some memory controller, processor or other external agent. 
[0016] For example, a memory device may include a first array of memory cells (or "memory array") and circuitry, coupled thereto, which is operable to detect a logic state based on one or more bits currently stored by the first array. Such circuitry may perform one or more data computations based on the logic state) 
The reasoning of combination of Huang and Kavalieros is the same as described in Claim 1 rejection.
configured to store luminance data for each of a plurality of the display device (Huang, [0032] FIG. 4 illustrates a display device according to one embodiment of the present invention. FIG. 5 illustrates a communication architecture according to one embodiment of the present invention. Please refer to FIGS. 4 and 5, in one embodiment of the present invention, a driving apparatus 11 of a display device comprises: a display module 160; a first substrate 50 including: a storage unit 110 electrically connected to the display module 160, the storage unit 110 saving display parameters of the display module 160, wherein the display parameters include a gamma correction code 112, a common electrode voltage setting code 114, and an uneven brightness distribution compensation module code 116; a second substrate 60 including: a control module (not shown) electrically coupled to the storage unit 110.
Yonezawa, abstract, the invention describes a correction-data generation device, a computer program, and a method for generating correction data capable of easily correcting luminance non-uniformity. The correction-data generation device comprises; a display control unit to perform control to display an image having a predetermined gray scale level on a display area; a first receiving unit to receive designation of a portion of the display area as a designated area while the image having the predetermined gray scale level is displayed on the display area; a second receiving unit to receive an adjustment for gray scale level of the image in either the designated area or an area other than the designated area; a calculation unit to calculate a gray scale difference between before and after receiving the adjustment for gray scale level; and a generation unit to generate correction data on the basis of the gray scale difference calculated.
[0026] The display panel 30 has a display area (display screen) 1, and is provided with a source substrate 31 on which a source driver is mounted and a gate substrate 33 on which a gate driver is mounted. In addition, a memory (storage unit) 32 is mounted on the source substrate 31. The memory 32 stores correction values for luminance nonuniformity of each pixel composing the display area 1. Specifically, the memory 32 may be an element such as a correction table in which an address is assigned to each pixel composing the display area 1 and the correction values for luminance non-uniformity of each pixel corresponding to each address are stored.); and
a luminance adjusting circuit configured to receive the image data to be displayed on the display device (Huang, [0032], as shown in Fig 4 & 5, a second substrate 60 including: a control module (not shown) electrically coupled to the storage unit 110, the control module for reading the display parameters saved in the storage unit 110 and adjusting driving parameters for the display module 160; wherein the display module 160 is electrically coupled to the first substrate 50 through a serial peripheral interface 150; and an integrated circuit bus 140 electrically is coupled to timing control unit 120 and a programmable gamma correction buffer circuit unit 130 separately.
[0038], refers to FIG. 5, in one embodiment of the present invention, in a production line, a present driving method for a display device is provided. At first, a common electrode voltage is adjusted to an optimal voltage value for each display panel. The above-mentioned common electrode voltage setting code 114 is saved in the storage unit 110. And, processes of gamma correction and mura compensation
are performed to form a gamma correction code 112 and an uneven brightness distribution compensation module code 116. Then, the gamma correction code 112 and the uneven brightness distribution compensation module code 116 are saved in the storage unit 110, wherein different codes are saved in different addresses so that the timing control unit 120 can read them correctly. Therefore, each panel can have their own matching information (codes or parameters), so that it is unnecessary to provide an extra control board for each panel.
Therefore, second substrate 60 including control module, is coupled to storage unit 110 which stores mura data for the display. The control module then adjust the brightness of the display correspondingly.),
wherein the luminance adjusting circuit is coupled directly to the non-volatile memory array to obtain the luminance data for each of the plurality of pixels of the display device from the non-volatile memory array and adjust the image data based on the luminance data for each of the plurality of pixels of the display device (Huang, [0032], as shown in Fig 4 & 5, a second substrate 60 including: a control module (not shown) electrically coupled to the storage unit 110, the control module for reading the display parameters saved in the storage unit 110 and adjusting driving parameters for the display module 160; wherein the display module 160 is electrically coupled to the first substrate 50 through a serial peripheral interface 150; and an integrated circuit bus 140 electrically is coupled to timing control unit 120 and a programmable gamma correction buffer circuit unit 130 separately.
[0038], refers to FIG. 5, in one embodiment of the present invention, in a production line, a present driving method for a display device is provided. At first, a common electrode voltage is adjusted to an optimal voltage value for each display panel. The above-mentioned common electrode voltage setting code 114 is saved in the storage unit 110. And, processes of gamma correction and mura compensation
are performed to form a gamma correction code 112 and an uneven brightness distribution compensation module code 116. Then, the gamma correction code 112 and the uneven brightness distribution compensation module code 116 are saved in the storage unit 110, wherein different codes are saved in different addresses so that the timing control unit 120 can read them correctly. Therefore, each panel can have their own matching information (codes or parameters), so that it is unnecessary to provide an extra control board for each panel.
Yonezawa, [0026] The display panel 30 has a display area (display screen) 1, and is provided with a source substrate 31 on which a source driver is mounted and a gate substrate 33 on which a gate driver is mounted. In addition, a memory (storage unit) 32 is mounted on the source substrate 31. The memory 32 stores correction values for luminance nonuniformity of each pixel composing the display area 1. Specifically, the memory 32 may be an element such as a correction table in which an address is assigned to each pixel composing the display area 1 and the correction values for luminance non-uniformity of each pixel corresponding to each address are stored.
 [0033] The calculation unit 14 calculates a gray scale difference between before and after receiving the adjustment for gray scale level of the image by the second receiving unit 13.
[0034] The generation unit 15 generates correction data on the basis of the gray scale difference calculated by the calculation unit 14. The correction data include a correction value for at least a pixel to be corrected for luminance non-uniformity, and the pixel to be corrected is among pixels each composing the display area 1.).
The reasoning of combination of Huang, Kavalieros and Yonezawa is the same as described in Claim 1 rejection.

Claim 10 is similar in scope as Claim 2, and thus is rejected under same rationale.
Claim 11 is similar in scope as Claim 3, and thus is rejected under same rationale.

Claims 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Kavalieros et al, Yonezawa further in view of Wiki (“Phase-change memory”, 2018).

Regarding Claim 5. The combination of Huang, Kavalieros and Yonezawa fails to explicitly teach, however, Wiki teaches The circuitry of claim 1, wherein the non-volatile memory array includes one of a resistive random access memory, a phase-change random access memory, a ferroelectric random access memory, or a spin-transfer torque magnetic random access memory (Wiki, page 1, par 1, Phase-change memory (also known as PCM, PCME, PRAM, PCRAM, OUM (ovonic unified memory) and C-RAM or CRAM (chalcogenide RAM)) is a type of non-volatile random-access memory. PRAMs exploit the unique behaviour of chalcogenide glass. 
Page 3, par 2, PRAM can offer much higher performance in applications where writing quickly is important, both because the memory element can be switched more quickly, and also because single bits may be changed to either 1 or 0 without needing to first erase an entire block of cells. PRAM's high performance, thousands of times faster than conventional hard drives, makes it particularly interesting in nonvolatile memory roles that are currently performance-limited by memory access timing.
Kavalieros, [0039] Memory device 110 may include any of a variety of types of memory technology wherein memory cells are arranged in rows and columns-e.g., where data stored by said cells is accessible via word lines and bit lines, or an equivalent thereof. In one embodiment, memory device 110 includes static random-access memory (or "SRAM"). However, any of various additional or alternative types of memory cell technologies may be adapted.).
The combination of Huang, Kavalieros and Yonezawa teaches method of adjusting display brightness evenness by using display controller with embedded memory including plurality of memory cells. Wiki teaches a fast performance memory Phase-change random access memory. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the display brightness evenness method with embedded memory (taught in Huang, Kavalieros and Yonezawa), to further use the phase-change random access memory (taught in Wiki) for storing pixel brightness data, so as to achieve higher performance (Wiki, page 3, par 2).

Claim 13 is similar in scope as Claim 5, and thus is rejected under same rationale.

Claims 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Kavalieros et al, Yonezawa further in view of Chen (US20180308416).

Regarding Claim 6. The combination of Huang, Kavalieros and Yonezawa fails to explicitly teach, however, Chen teaches The circuitry of claim 1, wherein the non-volatile memory array is a one-time programmable memory (Chen, abstract, the invention describes a display apparatus and a control circuit as well as a control method. The control circuit of the display apparatus includes: a communication circuitry; a display driver chip; a master chip electrically connected to the display driver chip through the communication circuitry; and a memory chip electrically connected to the master chip through the communication circuitry. The memory chip is used for storing a first configuration parameter of the master chip and a second configuration parameter of the display driver chip of an electronic equipment. The master chip is used for reading the first configuration parameter and the second configuration parameter from the memory chip and sending the second configuration parameter to the display driver chip.
	[0022] The master chip 130 is configured to read the first configuration parameter and the second configuration parameter from the memory chip 140 and send the second configuration parameter to the display driver chip 120.
[0023] The display apparatus may be a display device of an electronic equipment such as a television set, a smart phone or a tablet computer, and may concretely be a liquid crystal display device, an OLED (Organic Light-Emitting Diode) display device or a QLED (Quantum dot LightEmitting Diode) display device. The master chip 130 is a core component of the display apparatus and can control the display apparatus to run and work including coordinately controlling other chip to display a desired image by a display screen. The first configuration parameter may be a parameter required by the master chip 130 for a system initialization process. The second configuration parameter may be an initialization parameter required by the display driver chip 120 for an image display on a display screen. The memory chip 140 may be a read-only memory, a programmable read-only memory, an erasable programmable read-only memory, or a one-time programmable read-only memory, and so on.
[0028] The second configuration parameter includes a timing control configuration parameter and a display unevenness configuration parameter.
Therefore, the memory chip stores the pixel brightness data and is accessed by master chip for adapting the display to achieve evenness. Since the physical differences between pixels are consistent, the data regarding the pixel brightness needs to be configured once and can be used every time the display is powered on. Thus a one-time programmable memory is sufficient for achieving even brightness in a display.).
The combination of Huang, Kavalieros and Yonezawa teaches method of adjusting display brightness evenness by using display controller with embedded memory including plurality of memory cells. Chen teaches a one-time programmable memory to store pixel brightness data. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the display brightness evenness method with embedded memory (taught in Huang, Kavalieros and Yonezawa), to further use the one-time programmable memory to store pixel brightness data (taught in Chen), so as to remove the unnecessary flash memory in chips of the display (Chen, [0002]).

Regarding Claim 14. The combination of Huang, Kavalieros, Yonezawa and Chen further teaches The display control circuit of claim 9, wherein the luminance adjusting circuit comprises a de-mura logic (Huang, [0032], as shown in Fig 4 & 5, a second substrate 60 including: a control module (not shown) electrically coupled to the storage unit 110, the control module for reading the display parameters saved in the storage unit 110 and adjusting driving parameters for the display module 160; wherein the display module 160 is electrically coupled to the first substrate 50 through a serial peripheral interface 150; and an integrated circuit bus 140 electrically is coupled to timing control unit 120 and a programmable gamma correction buffer circuit unit 130 separately.
[0038], refers to FIG. 5, in one embodiment of the present invention, in a production line, a present driving method for a display device is provided. At first, a common electrode voltage is adjusted to an optimal voltage value for each display panel. The above-mentioned common electrode voltage setting code 114 is saved in the storage unit 110. And, processes of gamma correction and mura compensation
are performed to form a gamma correction code 112 and an uneven brightness distribution compensation module code 116. Then, the gamma correction code 112 and the uneven brightness distribution compensation module code 116 are saved in the storage unit 110, wherein different codes are saved in different addresses so that the timing control unit 120 can read them correctly. Therefore, each panel can have their own matching information (codes or parameters), so that it is unnecessary to provide an extra control board for each panel.
Therefore, second substrate 60 including control module, is coupled to storage unit 110 which stores mura data for the display. The control module then adjust the brightness of the display correspondingly. Adjusting brightness is a process of de-mura.), and wherein the non-volatile memory array is a onetime programmable memory  (Chen, abstract, the invention describes a display apparatus and a control circuit as well as a control method. The control circuit of the display apparatus includes: a communication circuitry; a display driver chip; a master chip electrically connected to the display driver chip through the communication circuitry; and a memory chip electrically connected to the master chip through the communication circuitry. The memory chip is used for storing a first configuration parameter of the master chip and a second configuration parameter of the display driver chip of an electronic equipment. The master chip is used for reading the first configuration parameter and the second configuration parameter from the memory chip and sending the second configuration parameter to the display driver chip.
	[0022] The master chip 130 is configured to read the first configuration parameter and the second configuration parameter from the memory chip 140 and send the second configuration parameter to the display driver chip 120.
[0023] The display apparatus may be a display device of an electronic equipment such as a television set, a smart phone or a tablet computer, and may concretely be a liquid crystal display device, an OLED (Organic Light-Emitting Diode) display device or a QLED (Quantum dot LightEmitting Diode) display device. The master chip 130 is a core component of the display apparatus and can control the display apparatus to run and work including coordinately controlling other chip to display a desired image by a display screen. The first configuration parameter may be a parameter required by the master chip 130 for a system initialization process. The second configuration parameter may be an initialization parameter required by the display driver chip 120 for an image display on a display screen. The memory chip 140 may be a read-only memory, a programmable read-only memory, an erasable programmable read-only memory, or a one-time programmable read-only memory, and so on.
[0028] The second configuration parameter includes a timing control configuration parameter and a display unevenness configuration parameter.
Therefore, the memory chip stores the pixel brightness data and is accessed by master chip for adapting the display to achieve evenness. Since the physical differences between pixels are consistent, the data regarding the pixel brightness needs to be configured once and can be used every time the display is powered on. Thus a one-time programmable memory is sufficient for achieving even brightness in a display.).

The reasoning for combination of Huang, Kavalieros, Yonezawa and Chen is the same as described in Claim 6.

Claims 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Kavalieros et al, Yonezawa, Chen further in view of Takeda et al (WO2015141730).

Regarding Claim 7. The combination of Huang, Kavalieros, Yonezawa and Chen fails to explicitly teach, however, Takeda teaches The circuitry of claim 6, wherein the non-volatile memory array includes a redundant memory section configured to correct an error of the luminance data after the one-time programmable memory is programmed with the luminance data (Takeda, abstract, the invention describes methods of providing a cache memory and an error correction circuit capable of reducing overhead caused by an error correction process. The cache memory comprises a cache memory section accessible on a per cache line basis; and a redundant code storage section that stores a first redundant code for correcting errors in each unit of cache line data stored, on a per cache line basis, in the cache memory section and a second redundant code for correcting errors in a portion of the data in each unit of cache line data.
[0018-0023] FIG. 3 is a block diagram of a processor system 2 in which the inside of the cache memory 1 of FIG. 1 is more embodied. The processor core 3 has, for example, a multi-core configuration, and has a plurality of cores 11. An L1 cache 6 is connected to each core 11. Since the L1 cache 6 is required to have high speed, it is composed of, for example, a SRAM (Static Random Access Memory). The processor core 3 may have a single core configuration. In this case, only one L1 cache 6 is provided. The L2 cache 7 of FIG. 1 has a data cache unit 12, a tag unit 13, a redundant code storage unit 14, a cache controller 15, and an error correction controller 16. The redundant code storage unit 14 stores a first storage unit 14a for storing a first redundant code for error-correcting each cache line data stored in the data cache unit 12, and a part of the data of each cache line data. It has a second storage unit 14b for storing a second redundant code for error correction. The type of the first redundant code and the second redundant code may be any.).
The combination of Huang, Kavalieros, Yonezawa and Chen teaches method of adjusting display brightness evenness by using display controller with embedded on-time programmable memory including plurality of memory cells. Takeda teaches memory with redundant section for error correction. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the display brightness evenness method with embedded on-time programmable memory including plurality of memory cells (taught in Huang, Kavalieros, Yonezawa and Chen), to further implement extra redundant section for error correction (taught in Takeda), so as to reduce the overhead of error correction processing (Takeda, [0006-0007]).

Claim 15 is similar in scope as Claim 7, and thus is rejected under same rationale.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Kavalieros et al, Yonezawa, Galpin et al further in view of Chen ("A mathematical theory of compressed video buffering: Traffic regulation for end-to-end video network QoS.", APSIPA Transactions on Signal and Information Processing 4, 2015) As Chen2015).

Regarding Claim 17. The combination of Huang, Kavalieros and Yonezawa fails to explicitly teach, however, Galpin teaches The display control circuit of claim 9, further comprising: 
a digital signal compression encoder coupled to the input interface, wherein the digital signal compression encoder is configured to encode the image data received from the input interface to generate encoded image data (Galpin, [69] In the following, we use an HEVC encoder/decoder to illustrate the quantization adjustment applied in the video encoder and decoder. It should be noted the proposed quantization adjustment can be used with other video compression standards.
[70] FIG. 7 illustrates an exemplary HEVC encoder 700 wherein the present principles may be applied. The input of encoder 700 includes a video to be encoded.);
The combination of Huang, Kavalieros and Yonezawa teaches method of adjusting display brightness evenness by using display controller with embedded memory including plurality of memory cells. Galpin teaches an integrated circuitry for adapting display luminance evenness. The circuitry includes embedded memory, control circuit and I/O interface. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the display brightness evenness method with embedded memory (taught in Huang, Kavalieros and Yonezawa), to further use the all in one circuitry for adapting display luminance evenness (taught in Galpin), so as to improve video coding efficiency (Galpin, [85]).

The combination of Huang, Kavalieros, Yonezawa and Galpin fails to explicitly teach, however, Chen2015 teaches a data buffer coupled to the digital signal compressing encoder and the input interface, wherein the data buffer is configured to store the encoded image data and the image data (Chen2015, abstract, the paper describes a mathematical theory of compressed video buffering is developed to address IP video traffic regulation for the end-to-end video network quality of service. In particular, a comprehensive set of theoretical relationships is established for decoder buffer size, network transmission rate, network delay and jitter, and video source characteristics. As an example, the theory is applied to measure and compare the burstiness and delay of video streams coded with MPEG-2, advanced video coding, and high efficiency video coding standards.
Page 2, col 1, par 5, In this buffer model, a video encoder generates a sequence of compressed pictures and then puts these pictures into the encoder buffer for transmission. Further see Fig 1, in which the encoder sends compressed data to its buffer and then to the decoder.); and
The combination of Huang, Kavalieros, Yonezawa and Galpin teaches method of adjusting display brightness evenness by using integrated display controller circuitry with embedded memory, control circuit and I/O interface. Chen2015 teaches method of display video data encoding and decoding transmission model. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the display brightness evenness method with integrated display controller circuitry (taught in Huang, Kavalieros, Yonezawa and Galpin), to further use the video encoding and decoding transmission model with coupled buffer (taught in Chen2015), so as to prevent decoder buffer underflow and/or overflow (Chen2015, page 2, col 1, par 4).

The combination of Huang, Kavalieros, Yonezawa, Galpin and Chen2015 further teaches a digital signal compression decoder coupled to the data buffer, wherein the digital signal compression decoder is configured to decode the encoded image data (Galpin, [78] FIG. 9 depicts a block diagram of an exemplary HEVC video decoder 900 wherein the present principles may be applied.
Chen2015, Page 2, col 1, par 5, In this buffer model, a video encoder generates a sequence of compressed pictures and then puts these pictures into the encoder buffer for transmission. Further see Fig 1, in which the encoder sends compressed data to its buffer and then to the decoder.).

Regarding Claim 18. The combination of Huang, Kavalieros, Yonezawa, Galpin and Chen2015 further teaches The display control circuit of claim 17, wherein the data buffer includes a non-volatile memory device (Kavalieros, [0039] Memory device 110 may include any of a variety of types of memory technology wherein memory cells are arranged in rows and columns-e.g., where data stored by said cells is accessible via word lines and bit lines, or an equivalent thereof. In one embodiment, memory device 110 includes static random-access memory (or "SRAM"). However, any of various additional or alternative types of memory cell technologies may be adapted, as described herein. In the example embodiment shown, memory device
110 includes an array 120 of memory cells (or "memory array"), which represents one or more logical and/or physical groups of memory. An example of one such grouping of memory is a bank of memory resources that, for example, may include storage elements arranged in rows and columns.).
The reasoning of combination of Huang, Kavalieros, Yonezawa, Galpin and Chen2015 is the same as described in Claim 17 rejection.

Regarding Claim 19. The combination of Huang, Kavalieros, Yonezawa, Galpin and Chen2015 further teaches The display control circuit of claim 18, wherein the non-volatile memory device is a multiple-time programmable memory device  (Galpin, [1], the invention describes a method and an apparatus for video encoding and decoding, and more particularly, to a method and an apparatus for adjusting a quantization parameter based on glare masking effects when encoding and decoding videos. 
[90] The system 1100 may include at least one processor 1110 configured to execute instructions loaded therein for implementing the various processes as discussed above. Processor 1110 may include embedded memory, input output interface and various other circuitries as known in the art. The system 1100 may also include at least one memory 1120 (e.g., a volatile memory device, a non-volatile memory device). System 1100 may additionally include a storage device 1140, which may include non-volatile memory, including, but not limited to, EEPROM, ROM, PROM, RAM, DRAM, SRAM, flash, magnetic disk drive, and/or optical disk drive. The storage device 1140 may comprise an internal storage device, an attached storage device and/or a network accessible storage device, as non-limiting examples. System 1100 may also include an encoder/decoder module 1130 configured to process data to provide an encoded video or decoded video.
Therefore, at lease flash is multiple programmable memory.).
The reasoning of combination of Huang, Kavalieros, Yonezawa, Galpin and Chen2015 is the same as described in Claims 17 rejections.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Kavalieros et al, Galpin et al, Yonezawa, Chen2015 further in view of Wiki (“Phase-change memory”, 2018).

Regarding Claim 20. The combination of Huang, Kavalieros, Yonezawa, Galpin and Chen2015 fails to explicitly teach, however, Wiki teaches The display control circuit of claim 18, wherein the non-volatile memory device includes one of a resistive random access memory device, a phase-change random access memory device, a ferroelectric random access memory device, or a spin-transfer torque magnetic random access memory device (Wiki, page 1, par 1, Phase-change memory (also known as PCM, PCME, PRAM, PCRAM, OUM (ovonic unified memory) and C-RAM or CRAM (chalcogenide RAM)) is a type of non-volatile random-access memory. PRAMs exploit the unique behaviour of chalcogenide glass. 
Page 3, par 2, PRAM can offer much higher performance in applications where writing quickly is important, both because the memory element can be switched more quickly, and also because single bits may be changed to either 1 or 0 without needing to first erase an entire block of cells. PRAM's high performance, thousands of times faster than conventional hard drives, makes it particularly interesting in nonvolatile memory roles that are currently performance-limited by memory access timing.
Kavalieros, [0039] Memory device 110 may include any of a variety of types of memory technology wherein memory cells are arranged in rows and columns-e.g., where data stored by said cells is accessible via word lines and bit lines, or an equivalent thereof. In one embodiment, memory device 110 includes static random-access memory (or "SRAM"). However, any of various additional or alternative types of memory cell technologies may be adapted.).
The combination of Huang, Kavalieros, Yonezawa, Galpin and Chen2015 teaches method of adjusting display brightness evenness by using display controller with embedded memory including plurality of memory cells. Wiki teaches a fast performance memory Phase-change random access memory. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the display brightness evenness method with embedded memory (taught in Huang, Kavalieros, Yonezawa, Galpin and Chen2015), to further use the phase-change random access memory (taught in Wiki) for storing pixel brightness data, so as to achieve higher performance (Wiki, page 3, par 2).

Allowable Subject Matter
Claims 4, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reason for the indication of allowable subject matter: The prior art of record either alone or in combination fails to teach or suggest: …
wherein the memory control circuit, the input/output interface, and the non-volatile memory array are embedded in the luminance adjusting circuit, and wherein the non-volatile memory array does not include an external input/output interface.
in the context of claims 4, 12.
Claims 8, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reason for the indication of allowable subject matter: The prior art of record either alone or in combination fails to teach or suggest: …
wherein the non-volatile memory array includes a plurality of memory banks, and wherein the luminance adjusting circuit is configured to receive in parallel a set of luminance data from the plurality of memory banks and output in series pixel data corresponding to the set of luminance data.
in the context of claims 8, 16.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734. The examiner can normally be reached M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Xin Sheng/Primary Examiner, Art Unit 2611